Citation Nr: 1403157	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  98-19 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to an initial rating greater than 30 percent disabling for a headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel






INTRODUCTION

The Veteran had active military service from March 1976 to April 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Montgomery, Alabama, VA Regional Office (RO).

The Board's April 2012 decision increased the initial rating of the Veteran's headache disability from noncompensable to 30 percent disabling.  An August 2013 Memorandum Decision by the Court of Appeals for Veterans Claims (Court) vacated and remanded the Veteran's appeal to the Board. 

A letter was sent to the Veteran and his representative on November 29, 2013, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the memorandum decision's directives.  In December 2013, the Veteran responded, asking that his appeal be immediately readjudicated by the Board. 

The Board notes that a January 2014 rating decision reflects that a total disability rating based on individual unemployability (TDIU) was denied by the agency of original jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).  To date, the Veteran has not challenged that determination.  As such, the Board does not have jurisdiction over the issue.  See Locklear v. Shinseki, 24Vet. App. 311, 315 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.





REMAND

In its August 2013 decision the Court concluded that the Board erred when it failed to adequately consider and address certain evidence favoring the assignment of a 50 percent rating for the Veteran's headache disability, rather than the 30 percent rating assigned by the Board's April 2012 decision.  Specifically, the Court found that the Board did not "discuss its definition of 'severe economic inadaptability' or whether the [Veteran's] pattern of headaches would meet that criterion, despite the fact that he was unemployed full time."  

At the time of the Veteran's last VA examination for his headache disability, conducted in September 2011, the Veteran was still employed full-time.  Since that time, however, the record establishes that the Veteran is no longer working.  Although the Veteran reported at a November 2013 VA outpatient visit that he was no longer working because he was forced to quit secondary to failing eyesight, it is not clear whether the Veteran's headaches also may have played a role in his medical retirement.  Indeed, inherent in the Veteran's appeal to the Court concerning a higher initial rating for his headache disability is an assertion that his headache disability is so severe as to produce or be capable of producing severe economic inadaptability.  So that the current severity of the Veteran's headache disability can be adequately documented, remand is required so that another VA examination can be conducted.

Finally, the Veteran also indicated at that November 2013 VA outpatient visit that he had recently been granted benefits from the Social Security Administration (SSA).  The United States Court of Appeals for the Federal Circuit has held that SSA records must be sought when directly relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veterans Claims Assistance Act of 2000 also emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) (3)  Because the SSA decision and the records considered in making that decision are not of record and potentially may be related, they should be obtained on remand.

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact SSA and request that they provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's past claim(s) for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.

2.  Notify the Veteran that he can submit lay and/or medical statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his headache disorder and the impact of the disability on his ability to work.  Provide him a reasonable time to submit this evidence.

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity of the Veteran's headache disability.  The claims folder should be made available and reviewed by the examiner.  Based on physical examination, to include diagnostic testing if necessary, and review of the record, the examiner should document the frequency, severity, and associated symptoms of the Veteran's headache disability and the impact of the condition on his ability to work.

4.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

